 

Exhibit 10.1

 



EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of
March 10, 2020, between iBio, Inc., a Delaware corporation (the “Company”), and
Thomas F. Isett, an individual resident of the State of Maryland (“Executive”).
The Company and Executive, intending to be legally bound, agree as follows:

 

1.                   Representations and Warranties. Executive represents and
warrants to the Company that (a) he is not bound by any restrictive covenants
and has no prior or other obligations or commitments of any kind (written, oral
or otherwise) that would in any way prevent, restrict, hinder or interfere with
Executive’s acceptance of employment with the Company or the performance of all
duties and services hereunder to the fullest extent of Executive’s ability and
knowledge; (b) he has full power and capacity to execute and deliver, and to
perform all of his obligations under, this Agreement; and (c) this Agreement is
binding upon and enforceable against Executive. The Company represents and
warrants to Executive that (x) the Company has full power and capacity to
execute and deliver, and to perform all of its obligations under, this
Agreement; (y) the Company has obtained all approvals, consents, and
authorizations required by the Company in order to enter into and perform its
obligations under this Agreement; and (z) this Agreement is binding upon and
enforceable against the Company.

 

2.                   Duties. Executive will have the titles of Chief Executive
Officer and Executive Co-Chairman of the Board, and shall be responsible for all
day to day management and operation of the business of the Company and such
other duties and responsibilities as may be assigned, from time to time, by and
subject to the direction of the Company’s Board of Directors (the “Board”).
During the Term (as defined below), excluding any periods of vacation or sick
leave to which Executive is entitled, (i) Executive will apply on a full-time
basis all of his skill and experience to the performance of his duties, and (ii)
Executive will devote as much time to the management of the business and affairs
of the Company as is necessary for the proper conduct of the business and
affairs of the Company. Executive may, upon approval by the Board, engage in
certain limited non-competitive activities, and in charitable and civic
activities. Executive will perform his duties under this Agreement with fidelity
and loyalty, to the best of his ability, experience and talent and in a manner
consistent with his duties and responsibilities and in accord with best
practices within the Company’s industry.

 

3.                   Employment Term. Unless earlier terminated as provided
herein, the initial term of this Agreement will be for a period of three (3)
years, commencing on the date of this Agreement (the “Initial Term”); provided
that thereafter this Agreement will be extended for additional one (1) year
periods unless, no later than sixty (60) days prior to the expiration of the
Initial Term or any such one (1) year extension period, as the case may be,
either the Company or Executive provides notice to the other of its intent to
terminate this Agreement upon the completion of the Initial Term or any such one
(1) year extension period (the period of Executive’s employment by the Company
under this Agreement will be referred to as the “Term”).

 

4.                   Compensation. In exchange for services rendered by
Executive hereunder, the Company will provide Executive with the following
compensation and benefits:

 

(a)                Base Salary. The Company will pay Executive a base salary at
the annual rate of $490,000 (“Base Salary”), with annual increases (effective
July 1 of each fiscal year of the Company beginning in 2021) to be mutually
agreed upon by Executive and the Board not later than July 31 of each fiscal
year of the Company. All Base Salary payments will be paid in the same manner
and at the same time as salary payments are made to other employees of the
Company. Executive’s Base Salary and other compensation paid to him from the
Company (including all cash bonuses and severance payments) will be subject to
such withholdings as may be required by law.

 



1 

 

 

(b)                Signing Bonus. Upon the full execution and delivery of this
Agreement by both parties, Executive will be paid a signing bonus in the amount
of $450,000 in cash. Executive will be paid an additional signing bonus in the
amount of $250,000 in cash on the first anniversary of this Agreement, provided
Executive is then employed with the Company (and, as of such date, has not given
notice of resignation or been provided with written notice of termination for
Cause).

 

(c)                Annual Bonuses. For the Company’s fiscal year beginning July
1, 2019 and ending June 30, 2020, Executive will be paid a guaranteed bonus in
the amount of $80,000, which bonus amount will be paid in cash on July 1, 2020.
For all fiscal years beginning on or after July 1, 2020, Executive will be
eligible for an incentive bonus (an “Incentive Bonus”) of up to 60% of his Base
Salary. On or before July 31 of each Company fiscal year the Board and Executive
shall determine mutually agreeable performance criteria by which the Incentive
Bonus for such fiscal year shall be earned.

 

(d)                Performance Bonus. Executive will be awarded a cash bonus in
the amount of 4.5% of the transaction consideration paid in connection with the
consummation of a Change of Control Transaction during the Term; provided that
such Change of Control Transaction results in the stockholders of the Company
receiving (or being entitled to receive, whether upon the consummation of the
Change of Control Transaction or at a future date) transaction consideration
worth at least 120% of the average closing trading price of the Company’s
securities during the 20 trading-day period immediately preceding the
consummation of the Change of Control Transaction. For the purposes of this
paragraph, “transaction consideration” means an amount of cash and the fair
market value of stock, equity, securities or other property paid or set aside
for payment to the stockholders of the Company in connection with the Change of
Control Transaction. In addition, “transaction consideration” includes all
contingent, conditional or deferred consideration paid or payable in connection
with the Change of Control Transactions. The bonus paid pursuant to this
paragraph is subject to such withholdings as may be required by law and will be
paid within 10 days after the date of the consummation of the Change of Control
Transaction.

 

(e)                Equity Grant. Upon the full execution and delivery of this
Agreement by both parties, the Company will deliver to Executive a Stock Option
Award Agreement (the “Award Agreement”) to purchase 975,000 shares of the
Company’s common stock (the “Option Shares”), at the Company’s current trading
price, which will be issued to Executive pursuant to the Plan. Such option
shares will vest ratably over the 36-month period beginning on the date of this
Agreement (1/36th per month) and will be deemed fully-vested upon any
transaction or series of related transactions that constitutes a Change of
Control Transaction (as defined below). In the event that sufficient shares for
the foregoing option award are not available under the Plan or are not
authorized by the Company as of the date of this Agreement, the Company will
issue to Executive such number of option shares as are available or authorized
on the date of this Agreement and, promptly, and in all events within fifteen
(15) days of the date of this Agreement, take such action to amend the Plan
and/or to authorize such shares as may be necessary in order to fulfill the
obligations set forth in this Section 2(d). The Company will review the trading
price of the Company’s common stock as of each of June 30, 2020 and June 30,
2021 (each, a “Pricing Date”) and if the average closing trading price of the
Company’s securities during the 20 trading-day period immediately preceding a
Pricing Date is below the then-current exercise price of the Option Shares
granted under the Award Agreement (or any new Options Shares under an Award
Agreement exchanged for the current Options Shares and Award Agreement), the
Company will exchange the Option Shares and Award Agreement with new Option
Shares under a new Award Agreement (but with the same vested amounts and
remaining vesting schedule) with an exercise price equal to the then-current
trading price as of such Pricing Date. For the avoidance of doubt, the exercise
price of the Option Shares (or any new Option Shares issued in exchange of any
Option Shares) could be adjusted multiple times, each on a Pricing Date;
provided that any such adjustment or exchange after June 30, 2021 shall only
occur at the discretion of the Board.

 



2 

 

 

(f)                 Benefits. Executive will be offered the opportunity to
participate in such medical and other employee benefit plans for which he is
eligible as may be established from time to time by the Company for other
executive employees; provided, that the Company shall pay the full cost of all
medical, vision, and dental benefits provided to Executive and his family.

 

(g)                Holidays and Vacation. Executive will be entitled to be paid
for holidays according to Company policy in effect from time to time. Four (4)
weeks of vacation will be taken at such times and dates as will not interfere
with his duties and responsibilities to the Company.

 

(h)                Car allowance. The Company will reimburse Executive on a
monthly basis for all costs related to the use of one personal vehicle for
business purposes (including maintenance and fuel costs), which reimbursement
will not exceed $750 per month.

 

(i)                 Continuing Education. The Company will pay for all
continuing education expenses incurred by Executive up to a maximum of $7,500
per year. Executive’s time spent in attendance at any continuing education will
not be considered vacation time.

 

(j)                 Relocation Assistance. If the duties of the Executive
require the Executive to relocate his primary resident to any state in which the
Company maintains a physical office location, the Executive will notify the
Board that he is required to relocate his primary residence, and the Board will
approve of such relocation (such approval not to be unreasonably withheld). In
connection with any such relocation, the Company will reimburse Executive for
all reasonable and documented relocation expenses incurred by Executive and the
members of his immediate household in moving to the new location, including,
without limitation, moving expenses, rental payments for temporary living
quarters in the area of relocation for a period not to exceed six months, real
estate brokerage commissions incurred by Executive in connection with the sale
of his then existing primary residence, and loan financing charges and closing
costs incurred in connection with the acquisition and financing of a new
residence. The Executive shall provide all such expense reimbursement
documentation within seventy-five (75) days of incurring such expense and the
Company shall reimburse the Executive within thirty (30) days thereafter.

 

(k)                Expense Reimbursement. While Executive is employed by the
Company hereunder, the Company will reimburse Executive for all reasonable and
necessary out-of-pocket business, travel and entertainment expenses incurred by
Executive in the performance of the duties and responsibilities under this
Agreement. Executive will provide additional documentation in the form of
receipts, vouchers, invoices and the like that pertain to and further
substantiate and verify any such reimbursable expense, and the receipt thereof
by the Company, when requested, will be a condition precedent to payment. The
Executive shall provide all such expense reimbursement documentation within
seventy-five (75) days of incurring such expense and the Company shall reimburse
the Executive within thirty (30) days thereafter.

 

5.                   Termination. Executive and the Company acknowledge that
Executive’s employment with the Company is at-will, which may be terminated by
the Company or Executive at any time for any reason or no reason. The provisions
of Section 4(a) through and including Section 4(e) govern the amount of
compensation, if any, to be provided to Executive upon termination of employment
and do not alter this at-will status.

 

(a)Termination for Cause.

 

(i)                        The Company shall have the right to terminate
Executive’s employment with the Company at any time for “Cause”, which shall
include, but is not limited to, the following:

 

(A)                        Executive is convicted of or Executive pleads guilty
or nolo contendere to, any felony, or Executive is convicted of, or Executive
pleads guilty or nolo contendere to, any crime or offense (whether or not
involving the Company or any of its affiliates) either (A) constituting a crime
of moral turpitude that is punishable by imprisonment in a state or federal
correction facility, or (B) involving acts of theft, fraud or embezzlement;

 



3 

 

 

(B)                        Executive’s misconduct that causes material harm to
the Company’s business reputation, or commission of a material act of dishonesty
involving the Company or its affiliates;

 

(C)                        Material fraud with respect to the Company or any of
its affiliates;

 

(D)                        a material breach by Executive of his obligations
under this Agreement or any other written agreement with the Company, which
Executive fails to cure within 30 days after receipt of written notice of such
breach; and

 

(E)                        breach of the Company’s policies or procedures which
causes, or could reasonably be expected to cause, material harm to the Company
or its affiliates, which Executive fails to cure within 30 days after receipt of
written notice of such breach.

 

(ii)                        If the Company terminates Executive’s employment for
Cause at any time, then: (A) Executive will not be entitled to pay in lieu of
notice or any other such compensation, and all compensation and benefits payable
to Executive under this Agreement terminate on Executive’s date of termination,
and (B) the Company agrees to pay Executive the Base Salary and benefits under
Section 4(a) and Section 4(e) that have accrued as of the date of such
termination.

 

(b)Termination Without Cause, for Disability or Voluntary Termination.

 

(i)                 Executive’s employment hereunder may be terminated either by
the Company without Cause or due to the Executive’s disability (as defined
below) or by Executive, in which event Executive will be entitled to receive his
Base Salary for each day following notice of such termination that Executive
reports and is available for work until the termination date. As a professional
courtesy, the Company requests that Executive provide it with ninety (90) days’
written notice of his intent to terminate employment pursuant to this Section
5(b). Likewise, where feasible, the Company will endeavor to provide Executive
with reasonable notice if it chooses to terminate the employment relationship.
During any such notice period, Executive agrees to supply any such transition
services as the Board may direct. The Board, in its sole discretion, may direct
Executive to not report to his office and/or to not perform any services for the
Company during such 90-day period.

 

(ii)               If the Company should terminate Executive’s employment for
reasons other than for Cause or due to disability, subject to the Executive’s
execution of a release in form attached hereto as Exhibit A, the Company agrees
to pay Executive the Base Salary under Section 4(a), any accrued bonus under
Section 4(c), and any benefits under Section 4(e) and Section 4(f), for a period
equal to the lesser of 24 months after termination or the remaining balance of
the Term (collectively, the “Severance Payments”), paid in accordance with the
Company’s standard payroll schedule and practices.

 

(c)Death or Disability.

 

(i)       This Agreement will terminate immediately upon Executive’s death, and
the Company will not have any further liability or obligation to Executive,
Executive’s executors, heirs, assigns or any other person claiming under or
through Executive’s estate, except that Executive’s estate will receive any
accrued but unpaid Base Salary, any accrued but unpaid bonus amounts, and all
benefits through the date of death.

 



4 

 

 

(ii)       The Company will have the right to terminate this Agreement if
Executive becomes disabled. The term “disabled” means any disability that
qualifies as a disability under any long-term disability plan of the Company
then in effect or, absent such a plan, Executive’s inability, due to physical or
mental ill health, to perform substantially all of the duties prescribed to him
in the context of Executive’s employment, on a full time basis and in a
professional, competent, and consistent manner, for one hundred twenty (120)
days during any one hundred eighty (180) day period irrespective of whether or
not such days are consecutive.

 

(d)    Change of Control Transaction. Notwithstanding any provision of this
Section 5 to the contrary, if the Company (or its successor) terminates the
employment of Executive upon or at any time in connection with a change in the
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the Company’s assets, each within the meaning of Section
409A (as defined below (each, a “Change of Control Transaction”)), subject to
the Executive’s execution of a release in the form of Exhibit A attached hereto,
the Executive shall be entitled to the following severance payments and benefits
upon such termination: (i) a lump sum cash payment, within 30 days after
termination, equal to 24 months of the Executive’s then-current base salary;
(ii) a lump sum cash payment, within 30 days after termination, equal to a
pro-rated amount of his/her target annual bonus for the year immediately
preceding the termination; (iii) payment of the full amount of all premiums for
continued health benefits (including COBRA) under the Company’s health plans for
a period of 12 months following the termination; and (iv) immediate vesting of
100% of the then-unvested portion of any outstanding equity awards held by the
Executive. In each case such amounts shall be less payroll taxes and withholding
required by any federal, state or local law.

 

6.                   Non-Disclosure of Confidential Information. Executive
acknowledges and agrees that, during the Term, he may have access to and become
familiar with various trade secrets and other confidential or proprietary
information of the Company including, but not limited to, the Company’s existing
and contemplated services and products, documentation, technical data,
contracts, business and financial methods, practices and plans, costs and
pricing, lists of the Company’s customers, prospective customers and contacts,
suppliers, vendors, consultants and employees, methods of obtaining customers,
suppliers, vendors, consultants and employees, financial and operational data of
the Company’s present and prospective customers, suppliers, vendors, consultants
and employees and the particular business requirements of the Company’s present
and prospective customers, suppliers, vendors, consultants and employees,
marketing and sales literature, records, software, diagrams, source code, object
code, product development, trade secrets; and the Company’s techniques of doing
business, business strategies and standards (including all non-public
information of the Company, collectively, the “Confidential Information”).
Executive expressly agrees not to disclose any Confidential Information,
directly or indirectly, nor use Confidential Information in any way, either
during the Term or at any time thereafter, except as required in the course of
his employment with the Company. Specifically, during the Term or engagement of
Executive by the Company and thereafter, Executive (i) shall maintain the
Confidential Information in strict confidence; (ii) shall not disclose any
Confidential Information to any person or other entity; (iii) shall not use any
Confidential Information to the detriment of the Company and for the benefit of
Executive or any other person or entity; (iv) shall not authorize or permit such
use or disclosure; and (v) shall comply with the policies and procedures of the
Company regarding use and disclosure of Confidential Information. All files,
papers, records, documents, drawings, specifications, equipment and similar
items relating to the business of the Company and Confidential Information,
whether prepared by Executive or otherwise coming into his possession, shall at
all times remain the exclusive property of the Company and such items and all
copies thereof shall be returned to the Company at Company’s request or upon the
expiration or termination of Executive’s employment. In connection with his
termination of employment with the Company, Executive will cooperate with the
Company in completing and signing a termination statement or affidavit in the
form proscribed by the Company, which will contain Executive’s certification
that he has no tangible Confidential Information in his possession.

 



5 

 

 

7.                   Ownership of Intellectual Property. To the extent that
Executive, alone or with others, develops, makes, conceives, contributes to or
reduces to practice any intellectual property related to the duties of Executive
hereunder or which results in any way from Executive using the resources of the
Company, during the period of Executive’s employment with the Company, whether
or not during working hours, such intellectual property is and shall be the sole
and exclusive property of the Company.

 

To the extent any such intellectual property can be protected by copyright, and
is deemed in any way to fall within the definition of “work made for hire” as
such term is defined in 17 U.S.C. §101, such intellectual property shall be
considered to have been produced under contract for the Company as a work made
for hire. In any event, and regardless of whether such intellectual property is
deemed to be a “work made for hire”, Executive shall disclose any and all such
intellectual property to the Company and does hereby assign to the Company any
and all right, title and interest which Executive may have in and to such
intellectual property. Upon the Company’s request at any time, including any
time after termination of Executive’s employment, Executive shall execute and
deliver to the Company such other documents as the Company deems necessary to
vest in the Company the sole ownership of and exclusive worldwide rights in and
to, all of such intellectual property.

 

8.                   Miscellaneous.

 

(a)                Notices. All notices under this Agreement shall be sent and
deemed duly given when posted in the United States first-class mail, postage
prepaid to the addresses set forth below such party’s signature on the signature
page of this Agreement. These addresses may be changed from time to time by
written notice to the appropriate party. For the avoidance of doubt, no notice
provided by Executive to himself as an officer or employee of the Company will
be effective to provide notice to the Company, and no notice from Executive as
an officer or employee of the Company to himself under this Agreement will be
effective to provide notice to Executive.

 

(b)                Assignment. This Agreement is binding upon the Company and
Executive and may not be assigned by either of them without the prior written
consent of the other party.

 

(c)                No Waiver. The failure of either the Company or Executive to
object to any conduct or violation of any of the covenants made by the other
under this Agreement will not be deemed a waiver of any rights or remedies. No
waiver of any right or remedy arising under this Agreement will be valid unless
set forth in an appropriate writing signed by both the Company and Executive.

 

(d)                Entire Agreement. This Agreement constitutes the entire
understanding between the Company and Executive, and supersedes all prior oral
or written communications, proposals, representations, warranties, covenants,
understandings or agreements between the Company and Executive, relating to the
subject matter of this Agreement.

 

(e)                No Oral Modifications. No alterations, amendments, changes or
additions to this Agreement will be binding upon either the Company or Executive
unless reduced to writing and signed by both the Company (by an officer
specifically designated in writing by the Board) and Executive.

 



6 

 

 

(f)                 Severability. The covenants, provisions and sections of this
Agreement are severable, and if any portion of this Agreement is held to be
unlawful or unenforceable, the same will not affect any other portion of this
Agreement, and the remaining terms and conditions or portions thereof will
remain in full force and effect. This Agreement will be construed in such case
as if such unlawful or unenforceable portion had never been contained in this
Agreement, in order to effectuate the intentions of the Company and Executive in
executing this Agreement.

 

(g)                Survival. Provisions of this Agreement which by their nature
are intended to survive termination of Executive’s employment with the Company
or expiration of this Agreement will survive any such termination or expiration
of this Agreement, including but not limited to Section 4 through and including
Section 8.

 

(h)                Governing Law. This Agreement will be governed by and
construed in accordance with the internal laws of the State of Delaware without
giving effect to the choice of laws principles thereof.

 

(i)                 Jurisdiction; Venue. Each of the parties hereto by its
execution hereof:

 

(i)       irrevocably submits to the jurisdiction of any state court located in
the State of Delaware and to the jurisdiction of the United States District
Court for the District of Delaware for the purpose of any suit, action or other
proceeding arising out of or based on this Agreement or the subject matter
hereof, and agrees that any state and federal court serving Wilmington, Delaware
will be deemed to be a convenient forum; and

 

(ii)       waives to the extent not prohibited by applicable law, and agrees not
to assert, by way of motion, as a defense or otherwise, in any such proceeding
brought in any of the above-named courts, any claim that it is not subject
personally to the jurisdiction of such courts, that its property is exempt or
immune from attachment or execution, that any such proceeding is brought in an
inconvenient forum, that the venue of such proceeding is improper, or that this
Agreement, or the subject matter hereof, may not be enforced in or by such
court.

 

The parties hereto hereby consent to service of process in any such proceeding
in any manner permitted by the laws of the State of Delaware, and agree that
service of process by registered or certified mail, return receipt requested, at
its address specified in or pursuant to this Agreement is reasonably calculated
to give actual notice.

 

(j)                 Headings. The section headings of this Agreement are for
convenience of reference only and shall not affect the construction or
interpretation of any of the provisions hereof.

 

(k)                Advice of Counsel and Construction. The parties acknowledge
that all parties to this Agreement have been represented by counsel, or had the
opportunity to be represented by counsel of their choice. Accordingly, the rule
of construction of contract language against the drafting party is hereby waived
by all parties.

 

(l)                 Counterparts; Electronic Signature. This Agreement may be
executed in one or more counterparts, each of which will be deemed an original,
but all of which together will constitute one and the same instrument. Further,
this Agreement may be executed by transfer of an originally signed document by
facsimile, e-mail or other electronic means, any of which will be as fully
binding as an original document.

 



7 

 

 

(m)              Section 409A. Each payment under this Agreement, including each
payment in a series of installment payments, is intended to be a separate
payment for purposes of Treas. Reg. §1.409A-2(b), and is intended to be: (i)
exempt from Section 409A of the Internal Revenue Code of 1986, as amended, the
regulations and other binding guidance promulgated thereunder (“Section 409A”),
including, but not limited to, by compliance with the short-term deferral
exemption as specified in Treas. Reg. § 1.409A-1(b)(4) and the involuntary
separation pay exception within the meaning of Treas. Reg. §1.409A-1(b)(9)(iii),
or (ii) in compliance with Section 409A, including, but not limited to, being
paid pursuant to a fixed schedule or specified date pursuant to Treas. Reg. §
1.409A-3(a) and the provisions of this Agreement will be administered,
interpreted and construed accordingly. If, nonetheless, this Agreement either
fails to satisfy the requirements of Section 409A or is not exempt from the
application of Section 409A, then the parties hereby agree to amend or to
clarify this Agreement in a timely manner so that this Agreement either
satisfies the requirements of Section 409A or is exempt from the application of
Section 409A. Nevertheless, notwithstanding any other provision of this
Agreement to the contrary, none of the Company or any of its affiliates shall be
directly or indirectly liable for any failure of any payment made pursuant to
this Agreement to comply with, or be exempt from, Section 409A.

 

 

(Signatures on following page.)

 

 



8 

 

  

EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS CAREFULLY READ THIS AGREEMENT, HAS
CONSULTED WITH AN ATTORNEY OF HIS CHOOSING TO THE EXTENT EXECUTIVE DESIRES LEGAL
ADVICE REGARDING THIS AGREEMENT, AND UNDERSTANDS AND AGREES TO ALL OF THE
PROVISIONS IN THE AGREEMENT.



 

IN WITNESS WHEREOF, the parties hereto have each executed this Employment
Agreement effective as of the date first above written.

 

COMPANY:   EXECUTIVE:             iBio, Inc.                           By: /s/
Robert B. Kay   /s/ Thomas F. Isett   Name Robert B. Kay   Thomas F. Isett,
Individually   Title: Chief Executive Officer      

 



Address:     Address:             600 Madison Avenue       Suite 1601       New
York, NY 10022-1737              

 



with a copy to:   with a copy to:               Andrew Abramowitz, PLLC   Miles
& Stockbridge   565 Fifth Avenue   100 Light Street   9th Floor   Baltimore,
MD  21202   New York, New York 10017   Attention: Joseph Ward   Attention:
Andrew Abramowitz        



 







9 

 



 

Exhibit A

 

Form of Waiver and Release

 

Pursuant to that certain Employment Agreement, dated as of March 10, 2020 (the
“Employment Agreement” between iBio, Inc., a Delaware corporation (the
“Company”) and me, and in consideration of the payments and other benefits to be
made to me (the “Benefits”) pursuant to the Employment Agreement, which were
offered to me in exchange for my agreement, among other things, to waive all of
my claims against and release Company from any and all claims, demands, actions,
liabilities and damages arising out of or relating in any way to my employment
with or separation from the Company; provided, however, that this Waiver and
Release will not apply to any claim or cause of action to enforce or interpret
any provision contained in the Employment Agreement.

 

I understand that signing this Waiver and Release is an important legal act. I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release and has given me at least 45 days from
the day I received a copy of this Waiver and Release to sign it.

 

In exchange for the payment to me of Benefits, I, among other things, (1) agree
not to sue in any local, state and/or federal court regarding or relating in any
way to my employment with or separation from the Company, and (2) knowingly and
voluntarily waive all claims and release the Company from any and all claims,
demands, actions, liabilities, and damages, whether known or unknown, arising
out of or relating in any way to my employment with or separation from the
Company, except to the extent that my rights are vested under the terms of
employee benefit plans sponsored by the Company and except with respect to such
rights or claims as may arise after the date this Waiver and Release is
executed. This Waiver and Release includes, but is not limited to, claims and
causes of action under: Title VII of the Civil Rights Act of 1964, as amended;
the Age Discrimination in Employment Act of 1967, as amended, including the
Older Workers Benefit Protection Act of 1990; the Civil Rights Act of 1866, as
amended; the Civil Rights Act of 1991; the Americans with Disabilities Act of
1990; the Energy Reorganization Act, as amended, 42 U.S.C. §§ 5851; the Workers
Adjustment and Retraining Notification Act of 1988; the Sarbanes-Oxley Act of
2002; the Employee Retirement Income Security Act of 1974, as amended; the
Family and Medical Leave Act of 1993; the Fair Labor Standards Act; the
Occupational Safety and Health Act; claims in connection with workers’
compensation or “whistle blower” statutes; and/or contract, tort, defamation,
slander, wrongful termination or any other state or federal regulatory,
statutory or common law. Further, I expressly represent that no promise or
agreement which is not expressed in the Employment Agreement has been made to me
in executing this Waiver and Release, and that I am relying on my own judgment
in executing this Waiver and Release, and that I am not relying on any statement
or representation of the Company. I agree that this Waiver and Release is valid,
fair, adequate and reasonable, is entered into with my full knowledge and
consent, was not procured through fraud, duress or mistake and has not had the
effect of misleading, misinforming or failing to inform me.

 

Notwithstanding the foregoing, nothing contained in this Waiver and Release is
intended to prohibit or restrict me in any way from (1) bringing a lawsuit
against the Company to enforce the Company’s obligations under the Employment
Agreement; (2) making any disclosure of information required by law; (3)
providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization, or the
Company’s legal, compliance or human resources officers; (4) testifying or
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization; or (5) filing any claims that are not permitted to be waived or
released under applicable law (although my ability to recover damages or other
relief is still waived and released to the extent permitted by law).

 



10 

 

 

Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release. I acknowledge that this Waiver and
Release and the Employment Agreement set forth the entire understanding and
agreement between me and the Company concerning the subject matter of this
Waiver and Release and supersede any prior or contemporaneous oral and/or
written agreements or representations, if any, between me and the Company. I
understand that for a period of 7 calendar days following the date that I sign
this Waiver and Release, I may revoke my acceptance of the offer, provided that
my written statement of revocation is received on or before that seventh day by
[the following information is to be inserted at the time of termination of
execution of this Release:] [Name], [Title], [Company] [Address, City, State
ZIP], in which case the Waiver and Release will not become effective. In the
event I revoke my acceptance of this offer, the Company shall have no obligation
to provide me Benefits. I understand that failure to revoke my acceptance of the
offer within 7 calendar days from the date I sign this Waiver and Release will
result in this Waiver and Release being permanent and irrevocable.

 

I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to the date of this Waiver and
Release. By execution of this document, I do not waive or release or otherwise
relinquish any legal rights I may have which are attributable to or arise out of
acts, omissions, or events of the Company which occur after the date of the
execution of this Waiver and Release.

 

 



        Employee’s Printed Name   Company Representative                        
  Employee’s Signature   Company’s Execution Date                          
Employee’s Signature Date   Employee’s Social Security Number  

 

 





11 

